Title: From John Adams to Benjamin Waterhouse, 18 June 1817
From: Adams, John
To: Waterhouse, Benjamin


77
Dear Sir
Quincy June 18th. 1817

I return the letter of JQ, which you lent me. You know his is a painter. And which of Hogarths is more moral or more satirical? Have you adjusted your Bib & Tucker to visit the President? There is no other theme of conversation at present. It is kind in him at this pressing time to give the Nation something to talk about. His plain manners will please in general. Tranquility & prosperity to his Administration. Amen
John Adams
PS. The old Leaven however remains in our Senate! secret malice, which it would be too unpopular to avow.

JA